Name: Council Decision 2011/298/CFSP of 23Ã May 2011 amending Decision 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN)
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  international security;  Asia and Oceania
 Date Published: 2011-05-24

 24.5.2011 EN Official Journal of the European Union L 136/64 COUNCIL DECISION 2011/298/CFSP of 23 May 2011 amending Decision 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Article 43(2) thereof, Whereas: (1) On 30 May 2007 the Council adopted Joint Action 2007/369/CFSP (1) establishing the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN). (2) On 18 May 2010 the Council adopted Decision 2010/279/CFSP (2) which extended EUPOL AFGHANISTAN until 31 May 2013. (3) The financial reference amount provided for in Decision 2010/279/CFSP and intended to cover the expenditure related to EUPOL AFGHANISTAN until 31 May 2011 should cover the period until 31 July 2011. (4) Decision 2010/279/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 13 of Decision 2010/279/CFSP, paragraph 1 is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN until 31 July 2011 shall be EUR 54 600 000.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 May 2011. For the Council The President C. ASHTON (1) OJ L 139, 31.5.2007, p. 33. (2) OJ L 123, 19.5.2010, p. 4.